Title: From George Washington to Mary Gomain Hallet, 5 May 1795
From: Washington, George
To: Hallet, Mary Gomain


          
            Madam,
            Philadelphia 5 May 1795
          
          It is painful to me to receive the complaints of Mr Hallet, through you. It is more so, as I see no propriety in my interfering in the differences between the Commissioners and him. The Commissioners are responcible to the public for conducting the public buildings, and other concerns of the Federal City.

In the discharge of this trust, they must pursue such means as in their judgment, are most conducive to the end.
          Why Mr Hallet left the business in which he was employed by them; or why he was discontinued; is better known, perhaps, to you, than it is to me.
          What assurances were given to Mr Hallet to induce him to leave the business he was engaged in, at Philadelphia; What that business was; What money he has received for his services; and what further sum he is entitled to; are matters entirely unknown to me. All I can do therefore is, to transmit the representation you have made of his case, to the Commissioners, who are knowing of the facts; and can have no interest in with-holding justice, where it is due. It is my sincere wish and desire, that it should be administered by them, to every one; and I have confidence that, having the power, inclination will not be wanting to do so.
          Having met your letter on the road, and without knowing by whose hand it was delivered, I did not examine the contents until I had reached my evening’s Stage; nor have I had leizure or oppitunity to acknowledge the receipt of it until now. I wish you and Mr Hallet both, well—and am, Madam, Your very Hble Servant
          
            Go: Washington
          
          
            P.S. Your letter without date, but evidently written after those, the receipt of which I have already acknowledged, came to my hands since my arrival at this place; and is transmitted with the others to the Commissioners.
          
        